By the court.
The objection under all the circumstances of the case, goes to the credit and not the competency of the witness. The transaction was between an ancient man and his grandson just beginning the world, and it was natural that the old gentleman should give his decedant some instance of his bounty. It is fully proved, that the advanced age and weakness of the testator prevented him from the exercise of his pen, and therefore he recurred to an amanuensis. To the defendant, the witness clearly is not liable by reason of his release. Nor can he be answerable to the plaintiff, unless he had orders from the testator to receive the money; and therefore the exception on 'the score of liability to the plaintiff, must presuppose that very authority, which is now contested at the bar, and consequently is felo de se. It appeared in the event, that two years’ rent only out of ten years which were sued for, remained due from the defendant, and the plaintiff’s counsel insisted on interest thereon,the demand being certain and founded on a writing sealed. But the court observed, that it was by no means a matter of course, that rent in arrear should pay interest. 2 Ld. Ray. 774. 2 Fonbla. 428. The practice of the late proprie* tors in collection of their quit-rents had generally established this usage in Pennsylvania, that interest was not demandable on rent charges or other rents, though secured by deed; and unless unreasonable and vexatious delay has occurred in withholding rent, interest was not properly recoverable thereon.
*74The jury found accordingly, 301. damages, and six pence costs.